Exhibit 10.3

FORM OF OMNICOM GROUP INC.
2007 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AGREEMENT

GRANT NOTICE



     Unless otherwise defined herein, the terms defined in the Omnicom Group
Inc. 2007 Incentive Award Plan (the “Plan”) shall have the same defined meanings
in this Grant Notice (the “Grant Notice”) and the Restricted Stock Unit
Agreement attached as Exhibit A to this Grant Notice (collectively, the
“Agreement”).

     You have been granted Restricted Stock Units (“RSUs”), subject to the terms
and conditions of the Plan and this Agreement.

Employee:   Grant Date:   Total Number of RSUs:   Vesting Schedule: Subject to
the Employee remaining an Employee through the   applicable Vesting Date and
subject to the terms of the   Agreement and the Plan, the RSUs shall vest as to
[20%] of the   RSUs on (i) the first anniversary date of the Grant Date and (ii)
  each of the next four anniversary dates of the Grant Date (each of   such
dates being referred to herein as a “Vesting Date”).

     Your signature below, which may be accomplished through electronic means
approved by Omnicom, indicates your agreement and understanding that the RSUs
are subject to all of the terms and conditions contained in this Agreement,
including the Grant Notice, the Restricted Stock Unit Agreement attached as
Exhibit A to this Grant Notice, the Plan and the restrictive covenants set forth
in Section 6 of Exhibit A. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF EXHIBIT A,
WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THE RSUS.

EMPLOYEE: OMNICOM GROUP INC.:         By: _________________________________ By:
_________________________________ Print   Print   Name:
_________________________________ Name: Michael J. O’Brien     Title: Senior
Vice President, General       Counsel and Secretary


--------------------------------------------------------------------------------

EXHIBIT A

OMNICOM GROUP INC.
2007 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AGREEMENT



     1. Award of RSUs. Omnicom has granted the Employee that number of RSUs set
forth in the Grant Notice. Each RSU represents the right to receive one Share.
However, unless and until the RSUs have vested, the Employee shall have no right
to the payment of any Shares subject thereto. Prior to the actual payment of any
Shares, such RSUs shall represent an unsecured obligation of Omnicom, payable
(if at all) only from the general assets of Omnicom.

     2. Dividend Equivalents, Rights as Shareholder and Custody.

     a) With respect to each RSU that is outstanding on the record date (the
“Record Date”) of any dividend or other distribution paid with respect to shares
of Stock, the Employee shall be entitled to receive such dividend or other
distribution as follows:

>      (i) if the dividends or other distributions are paid in cash to the
> stockholders of Omnicom, the Employee shall automatically receive a cash
> payment equal to the cash payment that the Employee would have received if the
> RSUs with respect to which the Employee is receiving the dividend or other
> distribution had already been settled in shares of Stock, less applicable tax
> withholding; and
> 
>      (ii) if any such dividends or distributions are paid to the stockholders
> of Omnicom in shares of Stock, the Employee shall receive a number of RSUs
> equal to the number of shares of Stock the Employee would have received if the
> RSUs with respect to which the Employee is receiving the dividend had already
> been settled in shares of Stock. Any such additional RSUs shall be subject to
> the same vesting requirements and restrictions on transferability as the RSUs
> with respect to which they were distributed and shall be considered RSUs under
> the terms of this Agreement.
> 
>      (iii) Notwithstanding the foregoing, if the Employee is entitled to such
> dividend or other distribution as a result of holding shares of Stock issued
> with respect to the settlement of RSUs on or after the Record Date but prior
> to the payment of the applicable dividend or other distribution (the "Settled
> RSUs"), then the Employee shall not also be entitled to receive dividends or
> other distributions under this Section 2(a) with respect to the Settled RSUs.

     b) No Shares shall be issued to the Employee prior to the date on which the
RSUs vest. Promptly following the vesting of RSUs pursuant to this Agreement,
Shares evidencing such RSUs shall be transferred into Employee’s brokerage
account or participant trust maintained with the administrator of the Plan (the
“Brokerage Account”) or, at Omnicom’s sole discretion, stock certificate(s)
shall be issued and delivered to the Employee (or his/her permitted transferees)
by Omnicom. Neither the Employee nor any person claiming under or

2

--------------------------------------------------------------------------------

through the Employee shall have any of the rights or privileges of a stockholder
of Omnicom in respect of any Shares deliverable hereunder unless and until
Shares have been deposited in Employee’s Brokerage Account or certificates
representing such Shares (which may be in book entry form) have been issued and
recorded on the records of Omnicom or its transfer agents or registrars, and
delivered to the Employee. Except as otherwise provided herein, after such
issuance, recordation and delivery, the Employee shall have all the rights of a
stockholder of Omnicom with respect to voting such Shares and the receipt of
dividends and distributions on such Shares.

     3. Vesting and Forfeiture; Tax Withholding; Committee Discretion.

     a) The Employee shall vest in the RSUs in accordance with the vesting
schedule set forth in the Grant Notice; provided, that, subject to paragraphs
(b) – (d) below, in the event the Employee incurs a Termination of Employment,
the Employee’s right to vest in the RSUs and to receive the Shares related
thereto shall terminate effective as of the date of such Termination of
Employment and the Employee shall have no further rights to such RSUs or the
related Shares.

     b) In the event of a Termination of Employment prior to a Vesting Date by
reason of the death of the Employee, all of the RSUs not yet vested shall vest
and become nonforfeitable on the Termination Date.

     c) In the event of a Termination of Employment prior to a Vesting Date by
reason of the Disability of the Employee, a portion of the then unvested RSUs
shall vest and become nonforfeitable on the Termination Date, such portion
(rounded up to the nearest full RSU) to be equal to the sum for each remaining
Vesting Date of (i) the total number of RSUs which would vest on such Vesting
Date multiplied by (ii) a fraction, (A) the numerator of which shall be the
number of full calendar months between the Grant Date and the Termination Date
and (B) the denominator of which shall be the number of full calendar months
between the Grant Date and such Vesting Date.

     d) The Employee acknowledges that upon a Change in Control prior to a
Vesting Date, Article 11 of the Plan shall govern.

     e) Notwithstanding any other provision of this Agreement (including without
limitation Section 2(b) above):

>      (i) The Employee is ultimately liable and responsible for all taxes owed
> in connection with the RSUs, regardless of any action Omnicom or any Omnicom
> Affiliate takes with respect to any tax withholding obligations that arise in
> connection with the RSUs. Neither Omnicom nor any of its Affiliates makes any
> representation or undertaking regarding the treatment of any tax associated
> with the awarding or vesting of the RSUs or the subsequent sale of Shares
> issuable pursuant to the RSUs. Omnicom and its Affiliates do not commit and
> are under no obligation to structure the RSUs to reduce or eliminate the
> Employee’s tax liability.
> 
>      (ii) Prior to any event in connection with the RSU (e.g., vesting) that
> Omnicom determines may result in any domestic or foreign tax withholding
> obligation,

3

--------------------------------------------------------------------------------

> whether national, federal, state or local, including any social tax obligation
> (the “Tax Withholding Obligation”), the Employee shall make arrangements
> satisfactory to Omnicom for the satisfaction of any Tax Withholding Obligation
> that arise in connection with his/her RSUs, including, without limitation, by
> electing to have the administrator of the Plan withhold a portion of the
> vested Shares on the Vesting Date in payment of the relevant withholding taxes
> or maintaining sufficient cash in Employee’s Brokerage Account for payment of
> the relevant withholding taxes. In the event Shares are withheld for the
> satisfaction of any Tax Withholding Obligation, the number of Shares to be
> withheld shall equal the quotient of (A) the amount of the Tax Withholding
> Obligation, and (B) the Fair Market Value of the Shares on the Vesting Date.
> 
>      (iii) Omnicom may refuse to issue any shares of Stock to the Employee
> until such Employee satisfies the Tax Withholding Obligation. To the maximum
> extent permitted by law, Omnicom has the right to retain without notice from
> shares of Stock issuable under the RSUs or from salary payable to the
> Employee, shares of Stock or cash having a value sufficient to satisfy the Tax
> Withholding Obligation.

     4. Definitions. For purposes of this Agreement, the terms set forth below
shall have the following meanings:

     a) “Affiliate” of Omnicom or the Company, as the case may be, shall mean
any person, firm, corporation or other form of entity that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with Omnicom or the Company, as the case may be as
determined by Omnicom.

     b) “Client” means any person, firm, corporation or other form of entity to
whom any member of the Group (i) rendered services at any time during the
Employment Period or (ii) had made a Pitch at any time during the Employment
Period, or the six months immediately following, the Termination Date.

     c) “Company” means the Omnicom Affiliate by whom the Employee is employed
as of the date of this Agreement and each other Omnicom Affiliate by whom the
Employee is employed at any time during the Employment Period, notwithstanding
anything in the Plan to the contrary.

     d) “Employee” means the Employee set forth in the Grant Notice.

     e) “Employment Period” means the period that the Employee is employed by
any member of the Group.

     f) “Group” means (i) if the Company operates within an Omnicom network, all
of the companies, group of companies and divisions operating under a global or
national brand of such Omnicom network, and (ii) if the Company operates as part
of a division or separate company independent of an Omnicom network, all
companies and divisions operating under such independent brand.

     g) “Omnicom” means Omnicom Group Inc., a New York corporation.

4

--------------------------------------------------------------------------------

     h) “Pitch” means a new business presentation or similar offering of
services; provided, however, a general mailing or an incidental contact shall
not be deemed a Pitch.

     i) “Restricted Client” means any person, firm, corporation or other form of
entity to whom any member of the Group (i) rendered services at any time during
the one-year period prior to the Termination Date, or (ii) had made a Pitch at
any time during the one-year period immediately preceding, or the six months
immediately following, the Termination Date.

     j) “Share” means a share of Stock.

     k) “Termination Date” means the date on which the Termination of Employment
occurs.

     l) “Termination of Employment” means the time when the Employee is no
longer employed by any Omnicom Affiliate for any reason whatsoever, as
determined by Omnicom or an Omnicom Affiliate.

     5. Nontransferability. No right or interest of the Employee in the RSUs not
yet vested may be pledged, encumbered, or hypothecated to or in favor of any
party other than Omnicom or an Omnicom Affiliate, or shall be subject to any
lien, obligation, or liability of the Employee to any other party other than
Omnicom or an Omnicom Affiliate. No RSU not yet vested shall be assigned,
transferred, or otherwise disposed of by the Employee other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved from time to time by the Committee. Notwithstanding the
foregoing, to the extent and under such terms and conditions as determined by
the Committee, the Employee may assign or transfer the RSUs not yet vested (each
transferee thereof, a “Permitted Assignee”) (i) to the Employee’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) to a trust for the
benefit of the Employee and/or one or more of the persons referred to in clause
(i), (iii) to a partnership, limited liability company or corporation in which
the Employee or the persons referred to in clause (i) are the only partners,
members or shareholders or (iv) for charitable donations; provided, however,
that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of the Plan and this Agreement relating to the transferred RSUs
and shall execute an agreement satisfactory to Omnicom evidencing such
obligations; and provided further that the Employee shall remain bound by the
terms and conditions of the Plan.

5

--------------------------------------------------------------------------------

     6. Non-Solicitation/Non-Servicing and Protection of Confidential
Information Agreement.

     a) In consideration for and in order to be eligible to receive the
voluntary grant of the RSUs provided in this Agreement, except on behalf of a
member of the Group, the Employee will not, as an individual, employee,
consultant, independent contractor, partner, shareholder, member or in
association with any other person, firm, corporation or other form of entity,
directly or indirectly, and regardless of the Employee continuing to be employed
by a member of the Group or the reason for the Employee ceasing to be so
employed by any member of the Group:

>      (i) during the Employment Period, directly or indirectly, solicit
> business on behalf of, render any services to, engage in, or have any
> ownership interests or other affiliation in, any business or other endeavor,
> which is engaged in the business of the same nature as or competitive with any
> member of the Group; provided, however, that nothing contained in this clause
> (i) shall be deemed to prevent the undersigned from owning less than ¼ of 1%
> of the shares of any publicly held corporation engaged in any such business;
> 
>      (ii) if either (A) any RSUs have vested under this Agreement, or (B) a
> voluntary Termination of Employment occurs, then for a one-year period
> following the Termination Date, solicit, render services to or for, or accept
> from, any Restricted Client, any business of the type performed by any member
> of the Group for such Restricted Client or persuade or attempt in any manner
> to persuade any Restricted Client to cease to do business or to reduce the
> amount of business which any such Restricted Client has customarily done or is
> reasonably expected to do with members of the Group; provided, however, that
> solely with respect to this Section 6(a)(ii), the definition of Restricted
> Client shall be limited to the particular product, brand or service of such
> Restricted Client in respect of which at any time during the one-year period
> prior to the Termination Date, the Employee (A) had a servicing relationship,
> supervisory responsibility or other involvement, or (B) participated in,
> supervised or had any responsibility or other involvement in a Pitch; and
> 
>      (iii) if either (A) any RSUs have vested under this Agreement, or (B) a
> voluntary Termination of Employment occurs, then for a one-year period
> following the Termination Date, employ as an employee or retain as a
> consultant any person, firm, corporation or other form of entity who is then
> or at any time during the one-year period prior to the Termination Date was,
> an employee of or exclusive consultant to a member of the Group, or persuade
> or attempt to persuade any employee of or exclusive consultant to a member of
> the Group to leave the employ of such member of the Group or to become
> employed as an employee or retained as a consultant by any other person, firm,
> corporation or other form of entity; provided, however, a solicitation
> pursuant to general recruitment advertising that is not directed at the
> employees or exclusive consultants of any member of the Group shall not be
> deemed to be a breach of this provision.

     b) As a professional in a highly service-oriented and creative business,
the Employee understands and agrees that his/her position with the Company
requires and will

6

--------------------------------------------------------------------------------

continue to require services which are of a special character and which places
him/her in a position of confidence and trust with the Clients and employees of
members of the Group. The Employee further acknowledges that his/her services to
the Clients necessarily require that the Employee have access to Confidential
Information (as defined below) of members of the Group and their respective
Clients and that, in the course of his/her employment with or rendering of
services to the Company, the Employee will develop personal relationships with
the Clients and knowledge of those Clients’ affairs and requirements.
Accordingly, the Employee acknowledges that the type and periods of restrictions
imposed in this Agreement are fair and reasonable and are reasonably required in
order to protect and maintain the proprietary interests of the members of the
Group, other legitimate business interests of members of the Group, and the
goodwill associated with the members of the Group. The Employee further
understands and agrees that the Restricted Clients may be serviced from any
location and accordingly it is reasonable that the covenants set forth herein
are not limited by narrow geographic area but generally by the location of such
Restricted Clients. In the event that any covenant contained in this Agreement
shall be determined by any court or other tribunal of competent jurisdiction to
be unenforceable by reason of its extending for too great a period of time or
over too great a geographical area or by reason of its being too extensive in
any other respect, (i) such covenant shall be interpreted to extend only over
the maximum period of time for which it may be enforceable and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court or other tribunal making such determination, and (ii)
in its reduced form, such covenant shall then be enforceable, but such reduced
form of covenant shall only apply with respect to the operation of such covenant
in the particular jurisdiction in or for which such adjudication is made.

     c) The Employee hereby acknowledges and agrees that for so long as the
Employee has been employed by the Company (which term, as used in this Section
6(c) and Section 6(d) shall be deemed to include any Affiliate of the Company),
the Employee has acquired and shall continue to acquire and have access to
confidential or proprietary information about the Company and/or its Clients,
including but not limited to, trade secrets, methods, models, passwords, access
to computer files, financial information and records, computer software
programs, agreements and/or contracts between the Company and its Clients,
Client contacts, creative policies and ideas, advertising campaigns, public
relations campaigns, creative and media materials, graphic design, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections of the Company, and information about or received from its Clients
(collectively, “Confidential Information”). Accordingly, in consideration for
and in order to be eligible to receive the voluntary grant of the RSUs provided
in this Agreement, for so long as the Employee is employed by a member of the
Group and thereafter, the Employee will retain in strictest confidence all
Confidential Information and shall not disclose any such Confidential
Information to anyone outside the members of the Group and Omnicom, except in
the course of the Employee’s duties for the Company or with Omnicom’s express
written consent. The Employee hereby acknowledges that he/she is aware that such
Confidential Information is not readily available to the public, and agrees that
he/she will not at any time utilize such Confidential Information for his/her
own benefit or for the benefit of third parties.

     d) The Employee hereby acknowledges and agrees that all materials created
or modified by the Employee for so long as the Employee is employed by the
Company, including, without limitation, all works of authorship, inventions,
processes, ideas, methods,

7

--------------------------------------------------------------------------------

concepts and other tangible and intangible materials (collectively, “Work
Product”), shall be “work for hire” and that the Company and/or Omnicom shall be
the exclusive owner of the Work Product and all intellectual property rights
associated with the Work Product, including all trademarks, patents or
copyrights contained therein. To the extent any Work Product does not qualify as
“work for hire”, the Employee hereby assigns ownership of all such Work Product
to the Company and/or Omnicom and agrees to take all reasonable measures, at the
Company’s expense, to perfect such rights in the Company and/or Omnicom. The
Employee hereby appoints the Company and/or Omnicom as his/her attorney-in-fact
with the limited power to execute assignments of such Work Product. If the
Employee is an employee in the State of California, the parties hereto agree and
acknowledge that the terms of this paragraph shall be subject to the terms of
Section 2870 of the California Labor Code, a copy of which is annexed to this
Agreement. The Employee hereby agrees to advise the Company and/or Omnicom
promptly in writing of any inventions that he/she believes meet the criteria set
forth in Section 2870.

     e) Each of the covenants and agreements contained in this Section 6
(collectively, the “Protective Covenants”) is separate, distinct and severable.
All rights, remedies and benefits expressly provided for in this Section 6 are
cumulative and are not exclusive of any rights, remedies or benefits provided
for by law, in this Section 6 or otherwise, and the exercise of any remedy by a
party hereto shall not be deemed an election to the exclusion of any other
remedy (any such claim by the other party being hereby waived). The provisions
of this Section 6 are not in lieu of, but are in addition to the continuing
obligations of the Employee (which the Employee hereby acknowledges) to not use
or disclose Confidential Information known to the Employee until any particular
piece of Confidential Information becomes generally known to the public (through
no action of the Employee), whereupon the restriction on use and disclosure
shall cease as to that particular item. The existence of any claim, demand,
action or cause of action that the Employee may have against Omnicom or any of
its Affiliates, whether predicated pursuant to this Section 6 or otherwise,
shall not constitute a defense to the enforcement of the provisions of this
Section 6 or any other provision or provisions of this Agreement. The covenants
contained in this Section 6 for the benefit of Omnicom and the members of the
Group, shall survive any termination of this Agreement and may be waived in
whole or in part by Omnicom without the consent of any other person, firm,
corporation or other form of entity. The temporal duration of the Protective
Covenants shall not expire, and shall be tolled, during any period in which the
Employee is in violation of any of such Protective Covenants, and all such
Protective Covenants shall automatically be extended by the period of such
violation. The Employee further acknowledges that he/she is a highly regarded
employee who considered the terms and conditions upon which he/she is electing
to be granted the RSUs and that he/she has been advised and has had the
opportunity to obtain counsel of his/her choice in connection with reviewing and
executing this Agreement.

     f) By acceptance of the grant of RSUs, the Employee agrees that if the
Employee were, without authority, to use or disclose Confidential Information,
or otherwise breach any of the Protective Covenants, or threaten to do so, in
addition to all other available remedies (including without limitation seeking
such damages as it can show it has sustained by reason of such breach), (i)
Omnicom and/or any member of the Group shall be entitled to specific performance
and injunctive and other appropriate relief (without being required to post bond
or other security and without having to prove the inadequacy of the available
remedies at law) to prevent the Employee from doing so, and/or (ii) Omnicom (by
action of the Chairman,

8

--------------------------------------------------------------------------------

Chief Executive Officer, President, Chief Financial Officer or General Counsel
of Omnicom) may cause any or all of the following actions to occur: (x) the RSUs
granted hereunder shall become void, shall be forfeited and shall terminate
effective the date on which the Employee entered into such activity, (y) any
vested shares of Stock acquired by the Employee pursuant to the grant hereunder
shall be forfeited and returned to Omnicom, and (z) any gain realized by the
Employee from the sale or transfer of shares of Stock acquired through the grant
hereunder, shall be returned by the Employee to Omnicom. The Employee
acknowledges that the harm caused to Omnicom and/or members of the Group by the
breach or anticipated breach of this Agreement is by its nature irreparable
because, among other things, it is not readily susceptible of proof as to the
monetary harm that would ensue. The Employee consents that any interim or final
equitable relief entered by a court of competent jurisdiction shall, at the
request of Omnicom and/or a member of the Group be entered on consent and
enforced by any court having jurisdiction over the Employee, without prejudice
to any rights either party may have to appeal from the proceedings that resulted
in any grant of such relief.

     g) During the Employment Period and the one-year period after the
Termination Date, prior to accepting employment with any subsequent employer,
the Employee shall notify any prospective employer in writing of his/her
obligations under this Agreement. In addition, immediately after accepting
employment with a subsequent employer, the Employee shall provide Omnicom with a
copy of the notice that was sent by him/her to such subsequent employer.

     h) The Employee acknowledges and agrees that if Employee has received an
equity award (including any restricted stock, restricted stock unit or stock
option award) from Omnicom during or after 2005 pursuant to the Plan or any
other current or former equity plan of Omnicom, the Employee has previously
agreed to restrictions similar to those set forth in this Section 6 (the “Prior
Restrictions”) and such Prior Restrictions shall remain in full force and effect
and shall be in addition to the Employee’s obligations under this Section 6.

     7. Investment Representation and Compliance With Applicable Law. The
Employee hereby represents and covenants that (a) the RSUs and the related Stock
will be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act, unless such acquisition has been
registered under the Securities Act and any applicable state securities law; and
(b) any subsequent sale of any such RSUs or the related Stock unless their
acquisition had been so registered, shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws.

     8. No Understandings as to Employment. Nothing in the grant of the RSUs or
in this Agreement shall constitute or be evidence of any understanding, express
or implied, on the part of the Company, Omnicom or any Omnicom Affiliate to
employ the Employee for any period or shall interfere with or restrict in any
way the rights of the Company, Omnicom and the Omnicom Affiliates to discharge
the Employee at any time for any reason whatsoever, with or without cause.

9

--------------------------------------------------------------------------------

     9. Plan Incorporated. The Employee accepts the RSUs herein subject to all
of the provisions of the Plan, which are incorporated into this Agreement by
reference, including the provisions that authorize the Committee to administer
and interpret the Plan and which provide that the Committee’s decisions,
determinations and interpretations with respect to the Plan are final and
conclusive on all persons affected hereby. Except with respect to definitions
used in this Agreement, in the event of a conflict between the provisions of
this Agreement and the provisions of the Plan, the provisions of the Plan shall
govern. Terms not otherwise defined in this Agreement shall have the meanings
ascribed in the Plan.

     10. Amendment. The award of RSUs and this Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee, provided that, except as
provided by Article 11 of the Plan, neither the amendment, modification,
suspension nor termination of this Agreement shall, without the consent of the
Employee, adversely alter or impair any rights or obligations of the Employee
under this Agreement with respect to the award of RSUs in any material way.

     11. Assignment. The parties hereto agree that Omnicom shall have the right
to assign this Agreement, and accordingly, this Agreement shall inure to the
benefit of, and may be enforced by, any and all successors and assigns of
Omnicom, including, without limitation, by asset assignment, stock sale, merger,
consolidation or other corporate reorganization. Subject to Section 5, the
Employee agrees that his/her obligations under this Agreement are personal to
him/her, and the Employee shall not have the right to assign or otherwise
transfer his/her obligations hereunder. Any purported assignment or transfer by
the Employee shall be void and ineffective.

     12. Governing Law. The interpretation and construction of this Agreement,
and all matters relating hereto (including, without limitation, the validity or
enforcement of this Agreement), shall be governed by the laws of New York
without regard to any conflicts or choice of laws provisions of the State of New
York that would result in the application of the law of any other jurisdiction.

     13. Notice. Any notice to be given to Omnicom under the terms of this
Agreement shall be addressed to the Office of the General Counsel of Omnicom at
437 Madison Avenue, New York, New York 10022, and any notice to be given to the
Employee shall be addressed to the Employee at the address set forth beneath his
or her signature hereto, or at such other address for a party as such party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if mailed, postage prepaid, addressed as aforesaid.

     14. Headings. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

     15. Further Assurances. The parties shall execute all documents, provide
all information, and take or refrain from taking all actions as may be
reasonably necessary or appropriate to achieve the purposes of this Agreement.
The Employee acknowledges that any

10

--------------------------------------------------------------------------------

sale of Stock issued from the RSUs following the date of vesting shall be
further evidence of Employee’s acceptance of the terms of this Agreement,
including Section 6 of this Agreement.

     16. Entire Agreement. This Agreement, including the Grant Notice and this
Restricted Stock Unit Agreement attached as Exhibit A to the Grant Notice,
subject to the terms and conditions of the Plan, constitute the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersede
all prior agreements and understandings pertaining thereto. Notwithstanding the
foregoing, any other confidentiality agreement, non-solicitation/non-servicing
agreement or any other type of restrictive covenant agreement that the Employee
has entered into prior to the date hereof or may enter into after the date
hereof with Omnicom or one of its Affiliates shall remain in full force and
effect. No oral understandings, oral statements, oral promises or oral
inducements between the parties hereto relating to this Agreement exist. No
representations, warranties, covenants or conditions, express or implied,
whether by statute or otherwise, other than as set forth in this Agreement, have
been made by the parties hereto.

     17. Remedies. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

     18. Acceptance; Counterparts. The Employee acknowledges and agrees that the
Employee’s acceptance of the terms of this Agreement through electronic means
shall have the same force and effect as an acceptance made in writing. This
Agreement may be executed in two or more counterparts, or by facsimile
transmission, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

     19. Waiver. By signing and returning this Agreement, the Employee agrees
that the Employee’s rights in respect of the RSUs (including upon Termination of
Employment) shall be defined solely by the Plan and the provisions of this
Agreement. Accordingly, the Employee waives all other claims he/she may have
against Omnicom or any of its Affiliates, and their respective officers,
directors, agents and employees for any losses or damages arising out of the
forfeiture of any RSUs as a result of such Termination of Employment, or
otherwise in relation to the Plan with respect to such RSUs.

     20. Third Party Beneficiaries. Nothing in this Agreement is intended to
confer upon any other person except the Employee, Omnicom and the Affiliates of
Omnicom any rights or remedies hereunder or shall create any third party
beneficiary rights in any person (other than Affiliates of Omnicom).

     21. No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of law or contract interpretation that provides that in the
case of ambiguity or uncertainty a provision should be construed against the
draftsman will be applied against any party hereto. The provisions of this
Agreement shall be construed according to their fair meaning and neither for nor
against any party hereto irrespective of which party caused such provisions to
be drafted.

11

--------------------------------------------------------------------------------

     22. Committee Authority. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, Omnicom and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

     23. Agreement Severable. In the event that any provision in this Agreement
is held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

24. Employee Data Privacy.

     a) The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this document by Omnicom and/or the Company for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.

     b) The Employee understands that Omnicom and/or the Company hold certain
personal information, including, but not limited to, name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or any of its Affiliates, details of all entitlement to RSUs and Shares
awarded, canceled, exercised, vested, unvested or outstanding in the Employee’s
favor (“Data”), for the purpose of implementing, administering and managing the
Plan.

     c) The Employee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Employee’s country. The Employee understands that the
Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Employee’s local human resources
representative.

     d) The Employee authorizes the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Employee understands that Data shall be held
only as long as is necessary to implement, administer and manage the Employee’s
participation in the Plan. The Employee understands that the Employee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Employee’s local human resources representative. The Employee understands,
however, that refusing or withdrawing consent may affect the Employee’s ability
to participate in the Plan. For more information on the consequences of the
refusal to consent or withdrawal of consent, the Employee understands that the
Employee may contact the Employee’s local human resources representative.

* * * * * *

12

--------------------------------------------------------------------------------

Annex I
to Restricted Stock Unit Agreement

California Labor Code Section 2870



Employment agreements; assignment of rights

     (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his rights in an invention to
his employer shall not apply to an invention that the employee developed
entirely on his own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:

>      (i) relate at the time of conception or reduction to practice of the
> invention to the employer’s business, or actual or demonstrably anticipated
> research or development of the employer; or
> 
>      (ii) result from any work performed by the employee for the employer.

     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

13

--------------------------------------------------------------------------------